Filed 6/4/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 88







Roger Bettenhausen, 		Plaintiff and Appellee



v.



Joyce Bettenhausen, 		Defendant and Appellant







No. 20020012







Appeal from the District Court of McIntosh County, South Central Judicial District, the Honorable Thomas J. Schneider, Judge.



AFFIRMED.



Per Curiam.



Sidney A. Gross, Gross Law Firm, P.O. Box 154, Ashley, ND 58413-0154, for plaintiff and appellee.



Donavin L. Grenz, P.O. Box 637, Linton, ND 58552-0637, for defendant and appellant.

Bettenhausen v. Bettenhausen

No. 20020012



Per Curiam.

[¶1]	
Joyce Bettenhausen appealed from a judgment of divorce awarding her custody of the couple’s minor child, dividing the marital property, awarding neither permanent or rehabilitative spousal support to either party, but retaining jurisdiction to again consider the issue.  Joyce contends the trial court was clearly erroneous in refusing to award her spousal support.  Further, she contends the trial court's division of the marital debt and property was also clearly erroneous.  There is sufficient evidence to support the trial court’s decision.  We, therefore, summarily affirm under N.D.R.App.P. 35.1(a)(2). 

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner